Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	To the extent that claims 4 and 10 are now directed to arrays, it can no longer be true that none of R4/R5/R6 and R21/R22/R23 connote a solid phase.  
	Claims 36 and 37 each contain the text “[[Error! Reference source not found]]”.  This subject matter is clearly not intended to define the invention and should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-14, 36-40, and 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	Applicant discloses an array comprised of biopolymers tethered to a substrate via a linking group that is derived from a combination of a glycidoxypropyltrialkoxysilane and a polyfunctional amine compound.  The array is defined, in part, by the density of the amino groups in a 1 cm2 area but it is not clear what aspects of the immobilized biopolymer, including the linking group contribute to this figure.  That is to say, whereas the Examiner believes that the amine content/density being measured is that for the modified substrate prior to introducing the biopolymer(s) that constitute the array, the claim, as 3, or, rather, if the amine density reported includes that provided by the biopolymer(s).
	Likewise, in claim 39 there is outlined a limitation defining the thickness of the coating wherein the molecules are depicted with biopolymers attached to the polyamine/GPTMS linker.  Thus, it is not clear if the thickness given is for the coating comprising the immobilized biopolymer of, instead, the thickness of the layer derived only from the polyamine and GPTMS monolayer.  It is expected that the latter is true but clarification is needed.
Claim Interpretation
	Claims 4 and 10 depict an array where one of the attributes of the linking group derived from the epoxy-functional silane is a chiral carbon.  The Examiner notes that a chiral carbon in an inherent outcome of reacting an amine group with the epoxide.  In the absence of any indication to the contrary, it may be presumed that any similar documented reaction will yield a racemic mixture of the compound for which said chiral center acquired a (S) configuration and another of the same regio-, but opposite stereochemical, result.  Only claims that disclose a steroenrichment of the chiral center in the linking group would distinguish over a reference for which a racemic mixture could be anticipated.  (In claims 5 and 6, for instance, the claimed invention could be set apart by stipulating that the chiral center in all of the molecules has a (R) or (S) configuration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-9, 36-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Benchikh et al., U.S. Patent Application Publication No. 2003/0044833.
	Benchikh discloses the preparation of a biomolecule array that entails the initial treatment of a support with glycidoxypropyltriethoxysilane or glycidoxypropylmethyldimethoxysilane [0018].  The epoxide ring-“terminated” substrate is subsequently reacted with polyethyleneimine (PEI) or amine-modified dextran so as to furnish a high amine density coating on the substrate [0019].  A bifunctional linker [0021] bearing functional groups reactive towards the amine groups contributed by the polyamine and amine residues present on the biomolecules contemplated in [0023] serves to activate the polyamine towards grafting of the biomolecules.  Said linker groups together with the aforementioned biomolecules form the probe molecules correlating with groups R1 and/or R2 where they comprise a nucleoside, (poly)nucleotide, (poly)peptide, (poly)saccharide, etc.  Polyethylene imine and the may be said to constitute a species within the genus of R3 groups denoted amino-substituted alkyl(ene) or a polyamine alkyl in the language of claim 10.  The same is true of the 3rd/4th generation amine-terminated dendrimers insofar as claim 4 recites as one permutation of R3 a, “dendimer comprising amino-substituted alkyl.”
	As explained before, it may be assumed that the reaction of the amine moieties of PEI with the epoxy rings of the glycidyl group will provide molecules/grafted linkers featuring a (R) or (S) configured chiral center and that, in the absence of any suggestion of stereoselective addition, the molecules will constitute a racemic mixture of substrate-bound liking residues.
	The reference does not address the amine density of the layer obtained upon reacting polyethylimine or the amine-terminated dendrimer with the glycidoxypropyltrimethoxysilyl-modified substrate.  On the other hand, the amine content furnished by at least PEI would be as high as polyallylamine or polyamidoamine given the presence of an amine moiety every third atom of the 
	Concerning claim 8, Benchikh alludes to “ceramic substrates” but is not forthcoming as to what this may encompass.  The Examiner takes notice of the fact that silica- and silicon-containing ceramics are known in the context of fulfilling the role of a support to prepare arrays.	
Allowable Subject Matter
Claims 10-14 and 54-57 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  These claims are directed to embodiments of the instant invention where the polyamine component is other than what is advocated by the prior art.
Another reference of interest but not representing an obstacle to the patentability of any claims other than those already rejected over Benchikh is Domenyuk et al., U.S. Patent # 9,482,666.  See column 2, lines 1-13 where a layer also derived from GPTMS and poly(ethylene imine) is prepared on a substrate that is subsequently reacted with a coupling compound and polypeptide chains.  Other references that are noteworthy for their disclosure of similar concepts are U.S. 2020/0407712 [0418], U.S. 2008/0146459 and the article published in the Polymer Chemistry (2011) 2(11) 2574-2580 where it is mentioned that aminosilane-treated substrates offer low binding efficiencies when forming arrays relative to those coated with amine-functional polymers such as amino-modified dextran.


Claims 38 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As the Examiner previously indicated, it must be assumed that the arrays described by Benchikh are constituted of a racemic mixture of bound molecules adhering to the structural description in claim 4.  Thus, there would be no enantiomeric excess.
	As for claim 39, Applicant is directed to [0026] where the inventors indicate that the amino-functional polymer layer should be of a thickness that hybridization between biopolymer strands by the substrate is not disrupted.  While it would be tempting to say that the act of optimizing the film thickness to this end would lead the skilled artisan to produce arrays with a polyamine coating layer thickness consistent with that claimed, the Examiner could not support this position nor is it clear that a polymer solution like that disclosed in [0032] into which a substrate is dipped would inherently furnish a coating of comparable thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 21, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765